1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      JOHN KENNEY,
4                                                         3:20-CV-0366-MMD-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6      SGT. COLBERT,
7
                                  Defendants.
8

9           Plaintiff was ordered to file a notice further identifying defendant “Colbert” on or before

10   Friday, May 28, 2021. (ECF No. 14). Plaintiff was further ordered that if he was unable to

11   further identify defendant “Colbert,” he shall show cause why this this case should not be

12   dismissed. (Id.) Plaintiff did neither. Rather, he filed a document that contains the following

13   two sentences: “My name is John Kenney. I am sending this evidence to help you further

14   determine that my case is good.” (ECF No. 15). Attached to this paper is 37 pages of

15   grievances he submitted to the Nevada Department of Corrections. (Id.)

16          The court will allow plaintiff one final opportunity to file a notice on or before June 16,

17   2021 to either identify defendant “Colbert” or show cause why this case should not be

18   dismissed.   Plaintiff is cautioned that his failure to do so may result in a report and

19   recommendation dismissing this case in its entirety.

20

21           June 2, 2021
     DATED: __________________

22

23                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                      1
